206 Ga. 341 (1950)
57 S.E.2d 190
WILLIAMS
v.
WILLIAMS.
16905.
Supreme Court of Georgia.
January 11, 1950.
*342 Sam G. Dettelbach, for plaintiff in error.
George Carroll and Douglas, Evans & Cole, contra.
ATKINSON, Presiding Justice.
1. Where an agreement between the parties as to the amount of temporary alimony is made the judgment of the court, and subsequently the husband files a petition to modify the award, based on a change in conditions, and upon a hearing on the rule nisi the court awards a judgment for a different amount, such judgment is "granting or refusing applications for alimony" under the Code, § 6-903, and a motion to dismiss the writ of error is denied.
2. While there is no mathematical formula for determining the amount of alimony to be awarded, and the trial judge has a wide discretion in fixing temporary alimony, and in subsequently modifying the same as provided in Code § 30-204, yet, under the evidence in the instant case, the award of $250 per month, where the income of the husband was $350 per month, was excessive and an abuse of discretion.
Judgment reversed. All the Justices concur.